Citation Nr: 0417158	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether the appellant has claimant status for purposes of 
claims of entitlement to service connection for the cause of 
the veteran's death, dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 (West 2002) (DIC), and death pension 
benefits.

2.  Legal entitlement to increased evaluations for service-
connected gunshot wound residuals of the left calf (Muscle 
Group XI), evaluated as 20 percent disabling; and for gunshot 
wound residuals of the right thigh (Muscle Group XIV), 
evaluated as 10 percent disabling, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.  He died in September 1997, and the appellant his son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa in April and October of 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the appellant's claims has been obtained by the RO, and the 
RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  The appellant is over 18 years old and has not been shown 
to have had permanent incapacity of self-support prior to age 
18.

3.  The appellant's accrued benefits application was not 
received within one year following the veteran's death.




CONCLUSIONS OF LAW

1.  The appellant does not have claimant status for purposes 
of claims of entitlement to service connection for the cause 
of the veteran's death, DIC, and death pension benefits.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.57 (2003).

2.  The appellant does not have legal entitlement to accrued 
benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

In this regard, the Board is aware that, in April 2003, the 
appellant notified the RO of prior medical records in 
multiple release forms.  In June 2003, the RO notified the 
appellant that he would have to submit new forms, which were 
compliant with the Health Insurance Portability and 
Accountability Act, before such records could be obtained.  
The appellant did not respond, however.  The Board notes that 
VA's duty to assist is not a one-way street.  If a claimant 
wishes help in developing a claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, in light of the appellant's failure to respond 
to the VA's efforts to assist him with the factual 
development of his claims, no further effort will be expended 
to assist him in this regard.  

Also, the Board is satisfied that VA's duty to notify the 
appellant of the evidence necessary to substantiate his 
claims has been met.  The RO informed him of the need for 
such evidence in a March 2003 letter.  By this letter, the RO 
has also notified the appellant of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board is aware that the appealed rating actions preceded 
the RO's March 2003 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the appellant's claims in a 
February 2004 Supplemental Statement of the Case.  
Consequently, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case constituted harmless error and 
should not preclude consideration of this appeal at the 
present time.  See also Conway v. Principi,  353 F.3d 1369 
(Fed. Cir. 2004).

II.  Whether the appellant has claimant status for purposes 
of claims of entitlement to service connection for the cause 
of the veteran's death, DIC, 
and death pension benefits

Under 38 C.F.R. § 3.57, a "child" for VA death benefits 
payment purposes means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and: (i) is under 
the age of 18 years old; (ii) became permanently incapable of 
self-support; or (iii) is older than 18 and under 23 and, 
until completion of education, is pursuing a course of 
instruction at an approved educational institution.  Id.  

In the present case, the appellant was born in 1948.  He is 
presently incarcerated and, consequently, is not pursuing a 
course of instruction at an approved educational institution.

As to the question of whether the appellant became 
"permanently incapable of self-support" prior to reaching 
18 years, the Board observes that he has argued that he was 
mentally disabled when drafted for active duty service during 
the Vietnam Era.  A Selective Service System record shows 
that he was initially classified as Class I-A[3] on October 
19, 1966; as Class I-Y on December 12, 1967; as Class I-A  on 
February 25, 1972; and as Class I-H on August 17, 1972.  

The RO received documentation from the Selective Service 
System in October 2003, showing that Class I-A represented 
that the individual was available for military service, Class 
I-H meant that the registrant was not currently subject to 
processing for induction or alternate service, and Class I-Y 
was assigned for registrants who were qualified for service 
"only in time of war or national emergency."  In notes 
accompanying this documentation, the Selective Service System 
indicated that Class I-Y was a "reserve manpower" source 
for Class I-A in a declared emergency that was made up of 
registrants who, for medical, mental, or moral reasons would 
not be qualified for Armed Forces service but probably would 
be in an emergency or war situation.  Beginning in 1965, the 
mental acceptance standards for registrants were lowered, 
resulting in a vast expansion of the number of registrants in 
Class I-Y.  Those who would remain not qualified in time of 
war remained in Class IV-F.  

Given this information, and particularly in view of the fact 
that the veteran was never classified in Class IV-F, the 
Board finds that his Selective Service System records do not 
suffice to show permanent incapacity of self-support prior to 
age 18.

Similarly, the veteran has presented no medical evidence 
suggesting permanent incapacity of self support prior to age 
18.  A June 1989 statement from a private doctor reflects 
that the appellant was given emergency medical treatment 
beginning in May 1980, but he was thirty-one years old at 
that time.  Also, and significantly, both a declaration of 
marital status from the veteran in 1978 and an application 
from the veteran's mother in November 1997 list no dependent 
children.

Overall, the appellant has not met any of the criteria to be 
considered a "child" of the veteran under 38 C.F.R. § 3.57.  
Accordingly, he lacks legal entitlement to bring claims of 
entitlement to service connection for the cause of the 
veteran's death, DIC, and death pension benefits.  In a case 
such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1996).  

III.  Accrued benefits

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to a proper claimant.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for 
accrued benefits must be filed within one year after the date 
of the veteran's death.  Id.  

As to the question of a proper claimant for accrued benefits 
purposes, 38 C.F.R. § 3.1000(a)(4) allows for payment of 
accrued benefits in the amount necessary to reimburse the 
person who bore the expense of the veteran's last sickness or 
burial.  Records received by the RO in February 2003 show 
that the appellant's mother used his assets to pay for the 
veteran's sickness and burial expenses (the appellant was 
incarcerated at this time).  Accordingly, the Board finds 
that the appellant is, in fact, a proper claimant.  

That notwithstanding, the veteran in this case died in 
September 1997.  The appellant's claim, however, was not 
received by the RO until March 1999, more than one year 
following the veteran's death.  Accordingly, the appellant 
does not have legal entitlement to accrued benefits, and his 
claim must be denied because of the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. at 430.


ORDER

The appellant does not have claimant status for purposes of 
claims of entitlement to service connection for the cause of 
the veteran's death, DIC, and death pension benefits; 
accordingly, the appeal is denied as to these claims.

Lacking legal entitlement, the claims of entitlement to 
increased evaluations for service-connected gunshot wound 
residuals of the left calf (Muscle Group XI), evaluated as 20 
percent disabling; and for gunshot wound residuals of the 
right thigh (Muscle Group XIV), evaluated as 10 percent 
disabling, for accrued benefits purposes are denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



